FILE COPY



   In the Int of RVM, NM,
     MBRC, RABC and
       SRRCAppellant/s



                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 20, 2014

                                       No. 04-14-00531-CV

                  IN THE INT OF RVM, NM, MBRC, RABC AND SRRC,

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-01410
                      Honorable Charles E. Montemayor, Judge Presiding

                                          ORDER

        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The clerk’s record has been filed. However, one of the three reporter’s records, which
were originally due on August 4, 2014, has not yet been filed. Mr. David R. Zarate is one of the
court reporters responsible for preparing, certifying, and filing the reporter’s records in this
appeal.

        Texas Rule of Appellate Procedure 35.1(b) requires a court reporter to file a reporter’s
record in an accelerated appeal within ten days. TEX. R. APP. P. 35.1(b). Further, with regard to
parental termination accelerated appeals, Rule 28.4(b)(2) states that while we may grant the court
reporter an extension of time, “the extension or extensions granted must not exceed 30 days
cumulatively, absent extraordinary circumstances.” TEX. R. APP. P. 28.4(b)(2).

         Accordingly, Mr. Zarate is hereby ORDERED to file his portion of the reporter’s record
in this appeal no later than September 1, 2014.

       Because the trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed, the clerk of this court shall also cause a copy of this order to be
served upon the trial court. See TEX. R. APP. P. 35.3(c).
                                                       sbm

                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2014.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court